MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Sep 27 2018, 6:33 am
regarded as precedent or cited before any                                  CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jerry T. Drook                                           Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General of Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lloyd Brown, Jr.                                         September 27, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-469
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey D. Todd,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         27D01-1610-F5-133
                                                         27D01-1610-F5-128
                                                         27D01-1710-F6-557



Pyle, Judge.



                                 Statement of the Case

Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018              Page 1 of 12
[1]   Lloyd Brown, Jr. (“Brown”) appeals his aggregate ten-year executed sentence,

      following his guilty plea, under three separate cause numbers, to the following

      offenses: (1) Level 5 felony intimidation where defendant draws or uses a

      deadly weapon;1 (2) Level 5 felony criminal confinement; 2 (3) Level 6 felony

      battery resulting in moderate bodily injury;3 (4) Level 6 felony domestic

      battery;4 (5) Level 6 felony criminal confinement;5 and (6) Class A

      misdemeanor invasion of privacy.6 Brown argues that: (1) the trial court abused

      its discretion in its determination of mitigating circumstances; and (2) his

      sentence is inappropriate. Finding no error, we affirm the sentence imposed by

      the trial court.


[2]   We affirm.


                                                     Issues

                      1. Whether the trial court abused its discretion in its determination of
                         mitigating circumstances.
                      2. Whether Brown’s sentence is inappropriate.




      1
          IND. CODE § 35-45-2-1.
      2
          I.C. § 35-42-3-3.
      3
          I.C. § 35-42-2-1.3.
      4
          I.C. § 35-42-2-1.3.
      5
          I.C. § 35-42-3-3.
      6
          I.C. § 35-46-1-15.1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 2 of 12
                                                     Facts

[3]   On October 1, 2016, Brown, while armed with a machete, went to Theresa

      Riley’s (“Riley”) house demanding to know where his girlfriend, Kelly Davis

      (“Davis”), was. Eric Kirkland (“Kirkland”), who lived in the home with Riley,

      came outside when he heard yelling, and Brown threatened to chop him up

      with the machete. Police later went to Brown’s house and executed a search

      warrant and located the machete used to threaten Kirkland. The State charged

      Brown in cause number 27D01-1610-F5-133 (“F5-133”) with two counts of

      Level 5 felony intimidation and alleged that he was an habitual offender.


[4]   Two weeks later, Brown confined and struck Davis, which resulted in

      substantial pain, multiple bruises, abrasions, and a bloody nose. The State

      charged him with: (1) Level 5 felony criminal confinement; (2) Level 6 felony

      battery resulting in moderate bodily injury; and (3) Class A misdemeanor

      intimidation in cause number 27D01-1610-F5-128 (“F5-128”). The State also

      alleged that he was an habitual offender.


[5]   One year later, in October 2017, while on pre-trial release from F5-133 and F5-

      128, Brown confronted Davis, and in so doing, violated the no contact order

      from F5-128. Brown grabbed Davis, slammed her head into a dryer, and hit

      her. The State charged him with: (1) Level 6 felony domestic battery; (2) Level

      6 felony criminal confinement; and (3) Class A misdemeanor invasion of

      privacy in cause number 27D01-1710-F6-557 (“F6-557”). The State again filed

      an habitual offender enhancement.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 3 of 12
[6]   At a pre-trial hearing in January 2018, Brown, who was representing himself,

      reached a plea agreement with the deputy prosecutor. The plea agreement

      called for Brown to plead guilty to offenses in F5-133, F5-128, and F6-557. In

      exchange, the State agreed to dismiss the habitual offender enhancements filed

      in each case. The State also dismissed count two in F5-133 and count three in

      F5-128. Brown pled guilty to the remaining charges and the habitual

      enhancements were dismissed pursuant to the agreement. Sentencing was left

      open to the court.


[7]   Subsequently, at Brown’s sentencing hearing, the presentence investigation

      report (“PSI”) revealed that Brown, who was sixty-seven years old at the time

      of sentencing, had an extensive criminal history. Brown had several

      convictions, including eleven misdemeanor convictions and five felony

      convictions. Of those convictions, eight were for battery, including two for

      battery by means of a deadly weapon in 1996 and 2004.


[8]   During the sentencing hearing, Brown addressed the court regarding his health

      and the following exchange took place:


              [Brown]: Well, okay. When me and the prosecutor talked, she
              told me to talk to you about a- on the probation- informal, and,
              also- and I wanted to say that, uh, I’m under doctor’s care.
              The Court: You want a what?
              [Brown]: I’m under doctor’s care.
              The Court: You’re under doctor’s care. Okay.
              [Brown]: Yeah. And see that stuff- he didn’t put in this here and
              I’m blind in one eye and I got (inaudible). And I’m supposed to


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 4 of 12
               do something- you put me on some of that to help get me- so I
               can get my health back. Do you understand what I’m saying?
               The Court: M’hmmm.

       (Tr. 35-36). Additionally, the PSI revealed that Brown suffers from high blood

       pressure and another blood disorder. He also stated in the PSI that “I will not

       tell them (jail) anything about my health.” (App. Vol. 3 at 15). Brown also

       offered this apology during the hearing:


               And, uh, if it makes [the prosecutor] feel better, I mean, I can’t say it to
               the victim ‘cause [sic] they’re not here, but anything I did, I’m sorry. I
               guess I’ll just be tellin’ him I’m sorry ‘cause [sic] I can’t tell it to the
               victims. They’re not here for me to apologize.

       (Tr. 39).


[9]    The trial court discussed aggravating and mitigating circumstances as it

       imposed its sentence. It found Brown’s criminal history to be an aggravating

       circumstance, giving it “great weight.” (Tr. 42). In mitigation, the trial court

       found Brown’s guilty plea to be a mitigating circumstance but stated that it gave

       it “very little weight.” (Tr. 43). The court explained that Brown received “a

       benefit by pleading guilty in that the habitual offender enhancements were

       dismissed.” (Tr. 43). The trial court determined that “the aggravating

       circumstance in this case greatly outweighs the mitigating circumstance.” (Tr.

       43).


[10]   Under F5-133, the trial court imposed a five (5) year sentence for Brown’s Level

       5 felony intimidation conviction. Under F5-128, the trial court imposed a five

       (5) year sentence for Brown’s Level 5 felony criminal confinement conviction

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 5 of 12
       and a two (2) year sentence for his Level 6 felony battery resulting in moderate

       bodily injury conviction, and it ordered these sentences to be served concurrent

       with each other. Finally, under F6-557, the trial court imposed a two (2) year

       sentence for Brown’s Level 6 felony domestic battery conviction, a two (2) year

       sentence for his Level 6 felony criminal confinement conviction, and a one (1)

       year sentence for his Class A misdemeanor invasion of privacy conviction. The

       trial court ordered the sentences in F6-557 to be served concurrently with each

       other and then suspended the entire sentence to be served on probation. The

       trial court ordered the sentences for F5-133, F5-128, and F6-557 to be served

       consecutively, resulting in an aggregate sentence of twelve (12) years, with ten

       (10) years executed and two (2) years suspended to probation. Brown now

       appeals.


                                                   Decision

[11]   On appeal, Brown contends that: (1) the trial court abused its discretion in its

       determination of mitigating circumstances; and (2) his sentence is

       inappropriate. We will review each argument in turn.


       1. Abuse of Discretion


[12]   Brown contends that the trial court abused its discretion by failing to recognize

       certain mitigating circumstances. Sentencing decisions rest within the sound

       discretion of the trial court. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

       clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). So long as the sentence is within

       the statutory range, it is subject to review only for an abuse of discretion. Id.
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 6 of 12
       An abuse of discretion will be found where the decision is clearly against the

       logic and effect of the facts and circumstances before the court or the

       reasonable, probable, and actual deductions to be drawn therefrom. Id. A trial

       court may abuse its discretion in a number of ways, including: (1) failing to

       enter a sentencing statement at all; (2) entering a sentencing statement that

       includes aggravating and mitigating factors that are unsupported by the record;

       (3) entering a sentencing statement that omits reasons that are clearly supported

       by the record; or (4) entering a sentencing statement that includes reasons that

       are improper as a matter of law. Id. at 490–91.


[13]   Brown argues that the trial court abused its discretion by failing to consider his

       remorse and health issues as mitigating circumstances. To establish that the

       trial court abused its discretion in this regard, the defendant must demonstrate

       that the mitigating evidence is both significant and clearly supported by the

       record. McElfresh v. State, 51 N.E.3d 103, 112 (Ind. 2016).


[14]   Our appellate rules require that each contention made in the argument section

       of an appellant’s brief “must contain the contentions of the appellant on the

       issues presented, supported by cogent reasoning.” Ind. Appellate Rule

       46(A)(8)(a). This means that an appellant’s argument section “must be

       supported by citations to the authorities, statutes, and the Appendix or parts of

       the Record on Appeal relied on.” Id. Brown, however, failed to satisfy Indiana

       Appellate Rule 46’s requirement of providing a cogent argument, thereby

       hindering our review and resulting in waiver of appellate review of his

       arguments. See Foutch v. State, 53 N.E.3d 577, 580 n.1 (Ind. Ct. App. 2016)

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 7 of 12
       (waiving a defendant’s sentencing argument where he failed to provide a cogent

       argument).


[15]   Waiver notwithstanding, we disagree with Brown’s contention that the trial

       court abused its discretion by not including his remorse as a mitigating

       circumstance. “[O]ur review of a trial court’s determination of a defendant’s

       remorse is similar to our review of credibility judgments: without evidence of

       some impermissible consideration by the trial court, we accept its

       determination.” Hape v. State, 903 N.E.2d 977, 1002-03 (Ind. Ct. App. 2009),

       trans. denied. “The trial court, which has the ability to directly observe the

       defendant and listen to the tenor of his or her voice, is in the best position to

       determine whether the remorse is genuine.” Corralez v. State, 815 N.E.2d 1023,

       1025 (Ind. Ct. App. 2004). Here, Brown’s apology during the sentencing

       hearing was made to “make [the prosecutor] feel better.” (Tr. 39). Brown has

       not demonstrated that his remorse is both significant and clearly supported by

       the record. Accordingly, the trial court did not abuse its discretion by declining

       to find Brown’s remorse as a mitigating circumstance.


[16]   We also disagree with Brown’s contention that the trial court erred in failing to

       consider his health issues to be a mitigating circumstance.7 As noted above, the

       PSI revealed Brown suffered from high blood pressure and another blood




       7
         Brown also asserts that his advanced age should be considered as a health issue. Because Brown did not
       clearly advance his age as a mitigating factor, the trial court did not abuse its discretion by failing to consider
       it. See Robinson v. State, 894 N.E.2d 1038, 1043 (Ind. Ct. App. 2008).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018                      Page 8 of 12
       disorder and he refused to tell the jail anything about his health. He also

       informed the court that he is blind in one eye and under doctor’s care. The

       court acknowledged that he was under doctor’s care but did not consider this to

       be a mitigating circumstance. Brown also did not present evidence showing

       that he would be unable to receive adequate medical care while incarcerated.

       See Henderson v. State, 848 N.E.2d 341, 345 (Ind. Ct. App. 2006) (finding that

       the trial court did not err in not considering defendant’s poor health when the

       defendant presented no evidence that conditions would be untreatable during

       incarceration). Thus, Brown failed to show that his health issues were both

       significant and clearly supported by the record. The trial court did not abuse its

       discretion in declining to consider Brown’s health issues to be a mitigating

       circumstance.


       2. Inappropriate Sentence


[17]   Brown contends that his sentence is inappropriate in light of the nature of the

       offenses and his character. This Court may revise a sentence if it is

       inappropriate in light of the nature of the offense and the character of the

       offender. Ind. Appellate Rule 7(B). “The 7(B) ‘appropriateness’ inquiry is a

       discretionary exercise of the appellate court’s judgment, not unlike the trial

       court’s discretionary sentencing determination.” Knapp v. State, 9 N.E.3d 1274,

       1291-92 (Ind. 2014), cert. denied. “On appeal, though, we conduct that review

       with substantial deference and give due consideration to the trial court’s

       decision—since the principal role of our review is to attempt to leaven the

       outliers, and not to achieve a perceived correct sentence.” Id. at 1292 (internal

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 9 of 12
       quotation marks, internal bracket, and citations omitted). “Appellate Rule 7(B)

       analysis is not to determine whether another sentence is more appropriate but

       rather whether the sentence imposed is inappropriate.” Conley v. State, 972
N.E.2d 864, 876 (Ind. 2012) (internal quotation marks and citation omitted),

       reh’g denied. The defendant has the burden of persuading the appellate court

       that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

       (Ind. 2006).


[18]   “‘[R]egarding the nature of the offense, the advisory sentence is the starting

       point the Legislature has selected as an appropriate sentence for the crime

       committed.’” Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016) (quoting

       Anglemyer, 868 N.E.2d at 494). Here, Brown was convicted of three Level 6

       felonies, two Level 5 felonies, and one Class A misdemeanor. The sentencing

       range for a Level 6 felony is “for a fixed term of between six (6) months and

       two and one half (2 ½) years, with the advisory sentence being one (1) year.”

       I.C. § 35-50-2-7(b). The sentencing range for a Level 5 felony is “for a fixed

       term of between one (1) and six (6) years, with the advisory sentence being

       three (3) years.” I.C. § 35-50-2-6(b). For a Class A misdemeanor, a person can

       be imprisoned for a “fixed term of not more than one (1) year[.]” I.C. § 35-50-

       3-2. The trial court sentenced Brown to a five (5) year sentence for each of his

       Level 5 felony convictions, a two (2) year sentence for each of his Level 6

       felony convictions, and a one (1) year sentence for his Class A misdemeanor

       conviction, resulting in an aggregate sentence of twelve (12) years, with ten (10)

       years executed and two (2) years suspended to probation.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 10 of 12
[19]   Brown argues that the nature of the offenses does not support consecutive five

       (5) year sentences. The nature of Brown’s offenses involve him being armed

       with a machete threatening to “chop [Kirkland] up.” (Tr. 18). About two

       weeks later, Brown attacked Davis, confined her, and punched her in the face,

       which resulted in injuries. Finally, while on pre-trial release, Brown again

       harmed Davis by slamming her head into a dryer and confining her. We

       recognize that our supreme court has explained that “[w]hether the counts

       involve one or multiple victims is highly relevant to the decision to impose

       consecutive sentences if for no other reason than to preserve potential

       deterrence of subsequent offenses.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). It has also explained that “additional criminal activity directed to

       the same victim should not be free of consequences.” Id. Here, Brown

       committed multiple crimes under three separate cause numbers. There were

       two victims and one of the victims, Davis, was victimized twice. Taken

       together, this underscores the severity of the nature of Brown’s crimes.


[20]   When considering the character-of-the-offender prong of our inquiry, one

       relevant consideration is the defendant’s criminal history. Rutherford v. State,

       866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The significance of a defendant’s

       prior criminal history will vary “based on the gravity, nature and number of

       prior offense as they relate to the current offense.” Smith v. State, 889 N.E.2d
261, 263 (Ind. 2008) (internal quotation marks and citation omitted).


[21]   Indeed, the most glaring aspect of Brown’s character is his extensive criminal

       history. He concedes that he has a lengthy criminal history but asks that we

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 11 of 12
       recognize that his criminal history was “clean for several years prior to 2016.”

       (Brown’s Br. 16). This argument is unpersuasive. With his criminal history in

       mind, we cannot say that his apparent ability to follow the law for a gap in time

       is sufficient to render his aggregate ten-year executed sentence for crimes

       committed fifteen days apart as inappropriate. Brown’s criminal history dates

       back to 1969. His history includes eleven misdemeanor convictions and five

       felony convictions, with eight of those convictions being battery convictions.

       Additionally, Brown’s history includes parole and probation violations. The

       prior offenses are identical to the present offenses in that Brown is still intent on

       inflicting fear and violence on those with whom he has conflicts. Brown’s

       offenses are part of pattern of disregarding the criminal laws of Indiana with

       violent conduct, which reflects negatively on his character.


[22]   Brown has not persuaded us that the trial court abused its discretion and that

       his aggregate ten-year executed sentence is inappropriate. Therefore, we affirm

       the sentence imposed by the trial court.


[23]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-469 | September 27, 2018   Page 12 of 12